Title: To James Madison from William Moore, 31 January 1788
From: Moore, William
To: Madison, James


Dear Sir,
Orange 31st. Jany 1788
From the foregoing information of your Father of the Fluctuating Sentiments of the Freeholders of this County on the Constitution proposed by the Convention at Philidelphia and the Arts of some Men in this County to mislead the People whose Interest you know are repugnant to a Govermt. that will Administer Justice, safety, protection, and true Liberty to the Good and Virtuous Citizens of America and as you well know the disadvantage of being absent at Elections to those who offer themselves to serve the Public I must therefore intreat and conjure you nay commd. you, if it was in my Power, to be here in Feberuary or the first of March Next if you do, I think your Election will be certain, (if not I believe from reports you it will be uncertain) and you will in that case be able to silence the disaffected and give that assistance to the Constitution that your knowledge of it and the Necess[i]ty of such Establishment to the well being and the future Pro[s]perity of America. However Sir be assured that the Friends of the Constitution will promote your Interest at any rate. But let me repeat it again, as a Lover of your Country, pray dont disappoint the wishes of your Friends and many others who are wavering on the Constitution that are anxiously waiting for an Explanation from you in short they want your Sentiments from your own mouth which they say will convin[c]e them of the necessity of adobpting it. I am my Dr Sir, yours Affectionately
Wm. Moore
P.S. I repeat again come—
